


EMPLOYMENT AGREEMENT




This Employment Agreement (“Agreement”) is effective as of January 1, 2018 (the
“Effective Date”), between 4M Carbon Fiber Corp., a Delaware corporation (the
“Company”), and Truman A. Bonds (the “Executive”).




WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company beginning on the Effective Date on the terms
contained herein;




NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:




1. Employment.




(a) Term. The term of the Executive’s employment with the Company shall commence
on the Effective Date and shall continue until and including the third
anniversary of the Effective Date unless earlier terminated as provided herein
or extended as described in this paragraph (the “Initial Term”). The Initial
Term shall be renewed automatically for periods of one year (each, an “Extended
Term”) commencing at the third anniversary of the Effective Date and each
subsequent anniversary thereof, unless written notice of non-renewal is given by
either party to the other not less than 180 days prior to the end of the Initial
Term or any Extended Term. As used herein, “Term” shall include the Initial Term
and any Extended Term, but the Term shall end upon any termination of the
Executive’s employment with the Company as provided herein. Notwithstanding the
foregoing, in the event a Change in Control (as defined in Section 6(d)) occurs
during the Initial Term or any Extended Term, the Term shall be extended until
18 months after the Change in Control.




(b) Position and Duties. During the Term, the Executive shall serve as the Chief
Technology Officer of the Company, reporting to the Chief Executive Officer (the
“CEO”), and shall have supervision and control over and responsibility for the
technical direction of the Company and shall have such other powers and duties
as may from time to time be prescribed by the CEO, provided that such duties are
consistent with the Executive’s position or other positions that he may hold
from time to time. The Company recognizes the unique responsibilities the
Executive has at the Company and with the Company’s strategic partners.
Executive shall devote sufficient working time and efforts to the business and
affairs of the Company. Notwithstanding the foregoing, the Executive may serve
in positions with the Company’s strategic partners, on two outside public board
of directors, consistent with the Company’s corporate governance policies and
procedures with the approval of the Board, which shall not be unreasonably
withheld or conditioned, and engage in non-personal religious, charitable or
other community activities as long as such services and activities are disclosed
to the Board and do not interfere with the Executive’s performance of his duties
to the Company as provided in this Agreement.




(c) Principal Place of Employment. The Executive’s principal place of employment
during the Term shall be at the Company’s office located at 835 Innovation
Drive, Knoxville, Tennessee 37932.  The Company may transfer the Executive’s
place of employment;





1 of 20




provided, however, that the Company shall receive the Executive’s written
consent before planning or effectuating any such transfer.




(d) Corporate Policies. During the Term, the Executive shall be subject to all
of the Company’s corporate governance and executive compensation policies in
effect from time to time, including any stock ownership guidelines.




2. Compensation and Related Matters.




(a) Base Salary. During the Term, the Executive’s initial annual base salary
shall be $80,000. The Executive’s base salary shall be reviewed at least
annually by the Board and may be increased in its discretion but, once
increased, may not be decreased. The base salary in effect at any given time is
referred to herein as “Base Salary.” The Base Salary shall be payable in a
manner that is consistent with the Company’s usual payroll practices for senior
executives.  Until the Company consummates its Initial (Alternative) Public
Offering, the Company may substitute a portion of the Base Salary cash amount
with stock, depending upon cash needs of the Company.




(b) Incentive Compensation. During the Term, the Executive shall be eligible to
receive annual cash incentive compensation (“Annual Cash Incentive
Compensation”) as determined by performance goals established by the Board of
Directors of the Company, upon consultation with the Executive. The Executive’s
maximum Annual Cash Incentive Compensation shall be 200 percent (200%) of the
Base Salary. The Annual Cash Incentive Compensation for the initial year of
Initial Term shall be pro-rated. If earned, Annual Cash Incentive Compensation
for any calendar year will be payable within 75 days after the end of such year.
 Until the Company consummates its Initial (Alternative) Public Offering, the
Company may substitute a portion of the Annual Cash Incentive Compensation
amount with stock, depending upon cash needs of the Company.




(c) Initial Equity Awards. As a material inducement to the Executive’s accepting
employment with the Company and entering into this Agreement, on the Effective
Date, the Executive shall be granted an aggregate of 200,000 shares of common
stock (the “Initial Equity”). The Initial Equity shall be provided in a manner
and form as mutually agreed by the parties, such as, by way of example and not
limitation, warrants, options or the like, not later than 12 months from
execution of this Agreement.




(d) Equity Compensation.  During the Term, the Executive shall be eligible to
receive equity compensation as determined by performance goals established by
the Board of Directors upon consultation with the Executive. For each calendar
year during the Term beginning in 2018, the Executive will be eligible to
receive annual equity grants as defined in Exhibit II. The structure and terms
of the equity grants to the Executive will be the same for the senior management
team.




(e) Expenses. The Executive shall be entitled to receive prompt reimbursement
for any and all (i) reasonable expenses incurred by him during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executive officers.
Any reimbursement that the Executive is entitled to receive shall (i) be paid as
soon as practicable and in any event no later than the last day of the





2 of 20




Executive’s tax year following the tax year in which the expense was incurred,
(ii) not be affected by any other expenses that are eligible for reimbursement
in any tax year, and (iii) not be subject to liquidation or exchange for another
benefit.




(f) Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.




(g) Vacations.  During the Term and beginning on the Effective Date, the
Executive shall be entitled to accrue up to five (5) weeks paid vacation for
each full calendar year of employment, which shall be accrued ratably. Any
accrued but unused vacation time shall carryover to the subsequent year with a
maximum of 240 hours accrued. The Executive shall also be entitled to all paid
holidays given by the Company to its executives.




3. Indemnification. The Company and the Executive shall enter into an
Indemnification Agreement pursuant to which the Company shall indemnify the
Executive with respect to any actions commenced against the Executive in his
capacity as a director or officer or former director or officer of the Company,
or any affiliate thereof for which he may serve in such capacity, and the
Company shall advance on a timely basis any expenses incurred in defending such
actions. The Company agrees to secure and maintain reasonably satisfactory
directors’ and officers’ liability insurance with respect to the Executive. The
Executive shall be designated as a “covered person” under the Company’s
Director’s and Officer’s insurance coverage and shall be covered to the same
extent as other directors and executive officers, including following the
termination of the Executive’s employment for the maximum statute of limitations
period which could apply to any claim against the Executive which otherwise
would be covered by such insurance.







4. Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:




(a) Death. The Executive’s employment hereunder shall terminate upon his death.




(b) Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then-existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 3(b) shall be construed to





3 of 20




waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.




(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean a termination of the Executive’s employment which is a result of any act or
omission from the Effective Date of this Agreement forward including:




(i) an indictment of the Executive for the commission of any felony or a
misdemeanor involving deceit, material dishonesty or fraud, or any willful
conduct by the Executive that would reasonably be expected to result in material
injury or reputational harm to the Company if he were retained in his position;
or




(ii) the willful disclosure of material trade secrets or other material
confidential information related to the business of the Company and its
subsidiaries or affiliates; or




(iii) the willful and continued failure substantially to perform the Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand identifies the specific actions which the Board believes constitute
willful and continued failure substantially to perform the Executive’s duties,
and which performance is not substantially corrected by the Executive within 30
days of receipt of such demand; or




(iv) the willful and knowing participation in releasing false or materially
misleading financial statements or submission of a false certification to the
Securities and Exchange Commission; or




(v) the failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Board to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.

 

For the avoidance of doubt, any termination of the Executive’s employment by the
Company shall not constitute a termination for Cause unless (i) the Company
provides written notice to the Executive of the Cause for his termination of
employment, and (ii) the termination of the Executive’s employment is approved
by at least seventy-five percent (75%) of all the members of the Board other
than the Executive, in each case with the Executive having been given an
opportunity, with the Executive’s counsel present, to explain to the Board any
actions or conduct giving rise to a potential termination of his employment for
Cause.




(d) Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the





4 of 20




Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 4(c) and does not result from the death or
disability of the Executive under Section 4(a) or (b) shall be deemed a
termination without Cause.




(e) Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events without the Executive’s consent:




(i) a substantial reduction, not consented to by the Executive, in the nature or
scope of the Executive’s duties, responsibilities, authorities, powers,
functions or duties or change in the Executive’s title to any position other
than Chief Technology Officer, including, without limitation, any requirement
that the Executive report to any person(s) other than the CEO or the Board;
provided that it will be considered a substantial reduction in duties and
responsibilities if after a Change in Control (as defined herein), the Executive
is not Chief Technology Officer of the ultimate parent of the resulting company
and such parent is not a publicly traded company; or




(ii) a reduction in the Executive’s Base Salary or Annual Incentive Cash
Compensation, each as in effect on the date hereof or as the same may be
increased from time to time hereafter; or




(iii) the relocation of the Company’s office at which the Executive is expected
to be principally employed (the “Current Office”) to any other location more
than 35 miles from the Current Office, or the requirement by the Company for the
Executive to be based more than 35 miles away from the Current Office, except
for required travel on the Company’s business to an extent substantially
consistent with the Executive’s business travel obligations; or




(iv) Material breach by the Company of any agreements, plans, policies and
practices relating to the Executive’s employment with the Company; or




(v) Failure to provide the Executive with any payments, rights and other
entitlements included hereunder, including without limitation upon a Change in
Control as provided for in Section 6 herein; or




(vi) The Company’s issuance to the Executive of a notice of non-renewal under
Section 1(a) herein.

 

“Good Reason Process” shall mean that: (1) the Executive reasonably determines
in good faith that a “Good Reason” condition has occurred; (2) the Executive
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition, if such
condition occurs prior to a Change in Control and within 90 days of the first
occurrence with respect to a condition that occurs in connection with or
following a Change in Control; (3) the Executive cooperates in good faith with
the Company’s efforts, for a period not less than 30 days following such notice
(the “Cure Period”), to remedy the condition;





5 of 20




(4) notwithstanding such efforts, the Good Reason condition continues to exist;
and (5) the Executive terminates his employment within 60 days after the end of
the Cure Period. If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.




(f) Notice of Termination. Except for termination as specified in Section 4(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.




(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 4(b) or by the Company for Cause under Section 4(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 4(d), 30 days after the date on which a
Notice of Termination is given; (iv) if the Executive’s employment is terminated
by the Executive under Section 4(e) without Good Reason, 30 days after the date
on which a Notice of Termination is given, and (v) if the Executive’s employment
is terminated by the Executive under Section 4(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.




5. Compensation Upon Termination.




(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(e) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefit”).

 

(b) Termination by the Company Without Cause or by the Executive with Good
Reason.




During the Term, but only after the consummation of the Company’s Initial
(Alternative) Public Offering, if the Executive’s employment is terminated by
the Company without Cause as provided in Section 4(d), or the Executive
terminates his employment for Good Reason as provided in Section 4(e), then the
Company shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a separation agreement substantially in the form attached
hereto as Exhibit





6 of 20




I (the “Separation Agreement and Release”) and the Separation Agreement and
Release becoming irrevocable, all within 60 days after the Date of Termination:




(i) the Company shall pay the Executive an amount equal to one times the sum of
(A) the Executive’s Base Salary plus (B) the Executive’s Annual Incentive Cash
Compensation (the “Severance Amount”). Notwithstanding the foregoing, if the
Executive breaches any of the provisions contained in the Confidential
Information, Inventions Assignment and Non-Solicitation Agreement entered into
between the Executive and the Company of even date hereof, all payments of the
Severance Amount shall immediately cease; and




(ii) (A) all time-based equity awards (including any awards originally subject
to performance vesting conditions that remain subject to time-based vesting
after satisfaction of such performance conditions) held by the Executive in
which the Executive would have vested solely if he had remained employed for an
additional 12 months following the Date of Termination shall vest and become
exercisable or non-forfeitable and (B) all performance-based equity awards held
by the Executive in which the Executive would have vested had he remained
employed through the end of the performance period in respect of each such award
shall become vested as of the end of such performance period(s) based on the
Company’s actual performance through the end of such performance period(s) but
such amount shall be further prorated in the manner set forth in the applicable
award agreement; and




(iii) for a period of 12 months following the Date of Termination or until the
Executive becomes covered under a group health plan of another employer,
whichever is earlier, subject to the Executive’s continued copayment of premium
amounts in amounts consistent with that applicable to active employees, the
Executive, the Executive’s spouse and dependents shall continue to participate
in the Company’s health insurance plan (medical, dental and vision) upon the
same terms and conditions in effect for other executives of the Company;
provided, however, that the continuation of health benefits under this
Subsection shall reduce and count against the total compensation to the
Executive, the Executive’s spouse and dependents under COBRA; and




(iv) the Severance Amount shall be paid out in substantially equal installments
in accordance with the Company’s payroll practice over 12 months commencing
within 60 days after the Date of Termination; provided, however, that if the
60-day period begins in one calendar year and ends in a second calendar year,
the Severance Amount shall begin to be paid in the second calendar year by the
last day of such 60-day period; provided, further, that the initial payment
shall include a catch-up payment to cover amounts retroactive to the day
immediately following the Date of Termination. Each payment pursuant to this
Section 5(b) is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2).




(v) Benefits upon Death/Disability. During the Term, if the Executive’s
employment is terminated on account of death under Section 4(a) or Disability
under Section 4(b), all time-based equity awards (including any awards
originally subject to performance vesting conditions that remain subject to
time-based vesting after satisfaction of such performance conditions) held by
the Executive on the Date of Termination shall vest and become exercisable





7 of 20




or nonforfeitable and all performance-based equity awards held by the Executive
on the Date of Termination which the Executive would have vested had he remained
employed through the end of the performance period in respect of each such award
shall become vested as of the end of such performance period(s) based on the
Company’s actual performance through the end of such performance period(s) but
such amount shall be further prorated in the manner set forth in the applicable
award agreement.




6. Change in Control Payment. The provisions of this Section 6 are intended to
assure and encourage in advance the Executive’s continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of a Change in Control. These provisions shall apply in
lieu of, and expressly supersede, the provisions of Section 5(b) regarding
severance pay and benefits upon a termination of employment, if such termination
of employment occurs within 18 months after the occurrence of the first event
constituting a Change in Control. These provisions shall terminate and be of no
further force or effect beginning 18 months after the occurrence of a Change in
Control (provided that any obligation to satisfy payment obligations thereafter
shall remain in effect until all such payments are made).




(a) Treatment of Equity Awards with Performance-Based Vesting. Upon a Change in
Control, any equity award with performance-based vesting held by the Executive
shall be deemed earned either at target or based on actual achievement of the
performance metric, if higher, but the shares deemed earned shall remain subject
to time-based vesting over the remaining performance measurement period.




(b) Change in Control Benefits. During the Term, if upon or within 18 months
after a Change in Control, the Executive’s employment is terminated by the
Company without Cause as provided in Section 4(d) or the Executive terminates
his employment for Good Reason as provided in Section 4(e), then, subject to the
signing of the Separation Agreement and Release by the Executive and the
Separation Agreement and Release becoming irrevocable and subject also to the
parties’ obligations set forth in Section 6(d) below, all within 60 days after
the Date of Termination, (i) the Company shall pay the Executive a lump sum in
cash in an amount equal to 300% of the sum of (A) the Executive’s current Base
Salary (or the Executive’s Base Salary in effect immediately prior to the Change
in Control, if higher) plus (B) the Executive’s Annual Incentive Cash
Compensation; and (ii) all equity awards held by the Executive shall immediately
accelerate and become fully vested, exercisable (if applicable) and
nonforfeitable; and (iii) for a period of 18 months following the Date of
Termination or until the Executive becomes covered under a group health plan of
another employer, whichever is earlier, subject to the Executive’s continued
copayment of premium amounts in amounts consistent with that applicable to
active employees, the Executive, the Executive’s spouse and dependents shall
continue to participate in the Company’s health insurance plan (medical, dental
and vision) upon the same terms and conditions in effect for other executives of
the Company; provided, however, that the continuation of health benefits under
this Subsection shall reduce and count against the rights of the Executive, the
Executive’s spouse and dependents under COBRA; and (iv) the amount payable under
this Section 6(b)(i) shall be paid within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, such payment shall be paid or commence to be
paid in the second calendar year by the last day of such 60-day period.











8 of 20




Notwithstanding the foregoing, if the Change in Control does not constitute a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
amount of cash severance payable under Section 6(b)(i) equal to the Severance
Amount under Section 5(b)(i) shall be paid in equal installments in accordance
with the Company’s then payroll practice over a 24-month period, and the balance
shall be paid in a lump sum payment. Solely for purposes of Section 409A of the
Code, each installment payment is considered a separate payment.







(c) Additional Limitation.




(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced, only upon the Executive’s consent, in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section 280G of the Code: (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to
Section 409A of the Code; (3) equity-based payments and acceleration; and
(4) non-cash forms of benefits; provided that in the case of all the foregoing
Aggregate Payments all amounts or payments that are not subject to calculation
under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any
amounts that are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b)
or (c).




(ii) For purposes of this Section 6(c), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.




(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 6(c)(i), and shall be made with the
Executive’s consent by a nationally recognized or otherwise locally reputable
accounting firm selected by the Company (the





9 of 20




“Accounting Firm”) with the Executive’s consent, which will not be unreasonably
withheld. The Accounting Firm shall provide detailed supporting calculations
both to the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.







(d) Additional Covenant.  Upon the consummation of a Corporate Transaction (as
defined in Section 6(e)), the Executive shall be granted a restricted stock
award of 3,000,000 shares of common stock (the “Shares”) of the Company which
shall be fully vested upon the date of issuance and Executive shall be entitled
to receive a dividend or any other distribution payable in securities of the
Company, cash or other property in connection with the Corporate Transaction,
and in each such event, provision shall be made so that the Executive shall
receive the kind and amount of securities of the Company, cash or other property
which the Executive would have been entitled to receive had the Shares been
outstanding as of the consummation date of the Corporate Transaction.







(e) Definitions. For purposes of this Section 6, the following terms shall have
the following meanings:




“Change in Control” shall mean any of the following: (i) any “Person,” as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended and in effect from time to time (the “Exchange Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Exchange Act) of
such person, shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50 percent (50%)  or more of the combined voting
power of the Company’s then outstanding securities having the right to vote in
an election of the Company’s Board of Directors (“Voting Securities”) (in such
case other than as a result of an acquisition of securities directly from the
Company); or (ii) the consummation of a consolidation, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company in a single transaction or series of related transactions (a “Corporate
Transaction”); excluding, however, a Corporate Transaction in which the
stockholders of the Company immediately prior to the Corporate Transaction,
would immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the corporation issuing cash or securities in the Corporate Transaction (or
of its ultimate parent corporation, if any); or (iii) persons who, as of the
date hereof, constitute the Company’s Board of Directors (the “Incumbent
Directors”) cease for any reason, including, without limitation, as a result of
a tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority of the Board, provided that any person becoming a director of
the Company subsequent to the date hereof shall be considered an Incumbent
Director if such person’s election was approved by or such person was nominated
for election by either (A) a vote of at least a majority of the Incumbent
Directors or (B) a vote of at least a majority of the Incumbent Directors





10 of 20




who are members of a nominating committee comprised, in the majority, of
Incumbent Directors; but provided further, that any such person whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board, including by reason of agreement intended to avoid
or settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director; or (iv) any other acquisition of the business
of the Company in which a majority of the Board votes in favor of a decision
that a Change in Control has occurred within the meaning of this Agreement; or
(v) the approval by the Company’s stockholders of any plan or proposal for the
liquidation or dissolution of the Company.




Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 30 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns more than 50 percent (50%) of the combined voting
power of all then outstanding Voting Securities, then a “Change in Control”
shall be deemed to have occurred for purposes of the foregoing clause (a).  A
“Change in Control” shall not be deemed to have occurred due to a change in the
Board members or structure due to the Company’s Initial (Alternative) Public
Offering execution.

 

7.  Section 409A.




(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.




(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year





11 of 20




following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.




(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).




(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.




(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.




8.  Third Party Agreement and Cooperation.




(a) Third-Party Agreements and Rights. Except as previously disclosed to the
Company, the Executive hereby confirms that the Executive is not bound by the
terms of any agreement with any previous employer or other party which restricts
in any way the Executive’s use or disclosure of information or the Executive’s
engagement in any business. Except as previously disclosed to the Company, the
Executive represents to the Company that the Executive’s execution of this
Agreement, the Executive’s employment with the Company and the performance of
the Executive’s proposed duties for the Company will not violate any obligations
the Executive may have to any such previous employer or other party. In the
Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.




(b) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on





12 of 20




behalf of the Company which relate to events or occurrences that transpired
while the Executive was employed by the Company. The Executive’s full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company at mutually convenient
times. During and after the Executive’s employment, the Executive also shall
cooperate fully with the Company in connection with any investigation or review
of any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while the Executive was
employed by the Company. Any cooperation pursuant to this Section 8(b) is
subject to the Company’s obligation to (i) reimburse the Executive for any
expenses incurred during activities reasonably performed at the Company’s
request pursuant to this Section 8(b), subject to the same standards and
procedures as apply to business expense reimbursements pursuant to the Company’s
Travel and Expense reimbursement policy, and (ii) compensate the Executive at a
daily rate equal to the sum of the Executive’s annual Base Salary as of the date
of the Executive’s separation from employment and the Executive’s Annual
Incentive Cash Compensation, divided by 365, to the extent that the Executive
reasonably expends any time in performing activities at the Company’s request
pursuant to this Section 8(b) at any time after the Executive’s separation from
employment; provided that the Executive acknowledges that he shall not at any
time be entitled to compensation for time spent in activities that could have
been compelled pursuant to a subpoena, including testimony and related
attendance at depositions, hearings or trials.




9. Disputes. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof or otherwise arising out of the Executive’s
employment or the termination of that employment (including, without limitation,
any claims of unlawful employment discrimination whether based on age or
otherwise) shall, to the fullest extent permitted by law, be settled by
mediation or arbitration in any forum and form agreed upon by the parties or, in
the absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Knoxville, Tennessee, in accordance with the Employment
Dispute Resolution Rules of the AAA, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 9 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 9 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 9.







10. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 9 of this Agreement, the parties hereby
consent to the jurisdiction of the Circuit Court or Chancery Court for Knox
County, Tennessee. Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.











13 of 20




11. Integration. This Agreement, together with the additional agreements
referred to herein, constitute the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements between
the parties concerning such subject matter.




12. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.




13. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

 

14. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.




15. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.




16. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.




17. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.




18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.




19. Governing Law. This is a Tennessee contract and shall be construed under and
be governed in all respects by the laws of the State of Tennessee, without
giving effect to the conflict of laws principles of such State. With respect to
any disputes concerning federal law, such disputes





14 of 20




shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the Sixth Circuit.




20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.




21. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.




22. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.




23. Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.




24. Attorney’s Fees. The Company shall pay the Executive’s reasonable attorney’s
fees incurred in the preparation and negotiation of this Agreement up to a
maximum of $5,000.







[SIGNATURE PAGE FOLLOWS]











15 of 20




IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.







4M CARBON FIBER CORP.







By:  

________________________________

Joshua M. Kimmel

Chief Executive Officer







EXECUTIVE







By:

_____________________________

Truman A. Bonds








16 of 20




EXHIBIT I

SEPARATION AGREEMENT AND RELEASE




I, Truman A. Bonds (referred to herein with the pronouns “I,” “me” and “my”),
and 4M Carbon Fiber Corp., a Delaware corporation (the “Company”), hereby enter
into this Separation Agreement and Release (the “Release”) pursuant to
Section 5(b) of the Employment Agreement between the Company and me dated
January 1, 2018 (the “Employment Agreement”). I acknowledge that my timely
execution and return and my non-revocation of this Release are conditions to my
entitlement to the benefits set forth in Section 5 or 6 of the Employment
Agreement (the “Separation Benefits”). I therefore agree to the following terms:




1. Release of Claims. I voluntarily release and forever discharge the Company,
its parents, subsidiaries, and affiliated entities, and each of those entities’
respective current and former shareholders, investors, directors, officers,
employees, agents, attorneys, insurers, legal successors and assigns
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when I sign this Release, I have, ever
had, now claim to have or ever claimed to have had against any or all of the
Releasees. This includes, without limitation, the release of all Claims:
relating to my employment by the Company and my separation from employment; of
wrong discharge; of breach of contract; of retaliation or discrimination under
federal, state or local law (including, without limitation, Claims of age
discrimination or retaliation in Employment Act, Claims of disability or
retaliation under the American with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964, and Claims of
any form of discrimination or retaliation that is prohibited by the Tennessee
Civil Rights Act or law of any other state); under any other federal or state
statute; of defamation or other torts; of violation of public policy; for wages,
bonuses, incentive compensation, vacation pay or any other compensation,
vacation pay or any other compensation or benefits; and for damages or remedies
of any sort, including, without limitation, compensatory damages, punitive
damages, injunctive relief and attorney’s fees; provided, however, that this
release shall not affect my rights under the Company’s Section 401(k) plan, my
rights to the Separation Benefits under the Employment Agreement, my rights to
indemnification under the Indemnification Agreement between the Company and me
(the “Indemnification Agreement”), my rights to Directors’ and Officers’
insurance, my rights to any vested equity awards, my rights to file an
administrative charge or complaint with the Equal Employment Opportunity
Commission or other administrative agency, and any rights and claims that cannot
be waived by law.




I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Release. I represent that I
have not assigned to any third party and I have not filed with any court any
Claim released by this Release.







2. Ongoing Obligations. I reaffirm my ongoing obligations under any previous
non-disclosure agreement executed and agreed to between me and the Company
including, without limitation, my obligations to maintain the confidentiality of
all confidential and proprietary information of the Company











17 of 20




3. Litigation and Regulatory Cooperation. I agree to cooperate fully with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company which
relate to events or occurrences that transpired while I was employed by the
Company. My full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. I also agree to cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while I was employed by the Company. Any cooperation
pursuant to this Section 3 is subject to the Company’s obligation to
(i) reimburse me for any expenses incurred during activities reasonably
performed at the Company’s request pursuant to this Section 3, subject to the
same standards and procedures as apply to business expense reimbursements
pursuant to the Company’s Travel and Expense reimbursement policy, and
(ii) compensate me at a daily rate equal to the sum of my annual base salary as
of my separation from employment and my “Annual Incentive Compensation”, each as
defined in the Employment Agreement, divided by 365 to the extent that I
reasonably expend any time in performing activities at the Company’s request
pursuant to this Section 3 at any time more than two years after my separation
from employment; provided that I acknowledge that I shall not at any time be
entitled to compensation for time spent in activities that could have been
compelled pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.

 

4. Non-Disparagement and No Cooperation. I agree that I will not, at any time in
the future, make any written or oral statement that disparages or damages
(i) the business of the Company or any affiliate of the Company (together,
“Company Parties”), (ii) any products or services of any Company Party,
(iii) any member of the board of directors or management of any Company Party or
(iv) any investor in the securities of the Company or any representative
thereof. In addition, the Company will direct its directors and officers not to,
at any time in the future, make or cause to be made any written or oral
statement that disparages or damages me or my reputation. I agree that I will
not counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company and/or any of the other
Releasee, unless under a subpoena or other court order to do so; provided that
nothing in this Release shall be construed to affect my right to participate in
any proceeding before a federal or state administrative agency, including,
without limitation, by cooperating with any such agency’s request for
information or by making any good faith report to a governmental entity
concerning any act or omission that I reasonably believe constitutes a possible
violation of federal or state law or making other disclosures that are protected
under the anti-retaliation or whistleblower provisions of applicable federal or
state law or regulation. In addition, I recognize that the Company’s business
relationships with its customers, distributors, resellers and partners
(collectively, “Customers and Partners”) are very important to the Company, and
that if I – as an important Company representative in its dealings with
Customers and Partners during the course of my employment – make any statement
(directly or indirectly) to such Customers or Partners about the Company, any
other Company Party, employees of any Company Party or the products or services
of any Company Party that is untrue or otherwise may be harmful to the Company
or any other Company Party, I will be deemed to have violated this Section 4.











18 of 20




5. Legal Counsel. I acknowledge that I have either been advised by independent
legal counsel regarding the legal effect of this document and, having been so
advised, desire to enter into this legally binding Agreement.




6. Other Terms.




(a) Legal Representation; Review of Release. I acknowledge that I have been
advised to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am voluntarily entering into this Release.




(b) Binding Nature of Release. This Release shall be binding upon me and upon my
heirs, administrators, representatives and executors.




(c) Amendment. This Release may be amended only upon a written agreement
executed by the Company and me.




(d) Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.




(e) Governing Law and Interpretation. This Release shall be deemed to be made
and entered into in the State of Tennessee, and shall in all respects be
interpreted, enforced and governed under the laws of the State of Tennessee,
without giving effect to the conflict of laws provisions of Tennessee law. The
language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against the
Company or me.




(f) Entire Agreement; Absence of Reliance. I acknowledge that I am not relying
on any promises or representations by the Company or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release.

 

[SIGNATURE PAGE FOLLOWS]














19 of 20




IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first written below.







4M CARBON FIBER CORP.







By:  

________________________________

Joshua M. Kimmel

Chief Executive Officer







Date:

_____________________________




EXECUTIVE







By:

_____________________________

Truman A. Bonds







Date:

_____________________________





20 of 20